      Case 20-30553-mvl7 Doc 29 Filed 03/27/20            Entered 03/27/20 15:49:09        Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed March 27, 2020
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

     In re:                                        §
                                                   §
     JACOB F. WATTERS,                             §      CASE NO. 20-30553-bjh-7
                                                   §      Chapter 7
                         Debtor.                   §

                                  ORDER VACATING DISMISSAL ORDER

              On this date the Court considered the Debtor’s Motion to Vacate Dismissal Order (ECF

     Docket No. 28, “Vacatur Motion”) filed by Jacob F. Watters, Debtor in the captioned Chapter 7

     bankruptcy case (“Debtor”), requesting the Court to vacate the Order Dismissing Case (ECF

     Docket No. 27, “Dismissal Order”) entered on March 26, 2020, and reinstating this case on the

     Court’s docket so that it may proceed as originally filed without the need for the Debtor to re-file

     a Chapter 7 case. Having considered the Vacatur Motion and the other matters of record in this

     case, the Court finds and concludes that cause exists for granting the Vacatur Motion and that no



     Order Vacating Dismissal Order – Page 1
Case 20-30553-mvl7 Doc 29 Filed 03/27/20                       Entered 03/27/20 15:49:09   Page 2 of 2




creditor or party in interest will be prejudiced by vacating the Dismissal Order as requested by

Debtor. It is therefore ORDERED THAT:

         1.       The Vacatur Motion is hereby granted; and

         2.       The Dismissal Order entered in the captioned Chapter 7 Bankruptcy Case on

                  March 26, 2020, at ECF Docket No. 27 is hereby VACATED; and

         3.       To the extent necessary, this case is hereby reinstated on the Court’s docket, with

                  all settings, other deadlines, and all trustee appointments and scheduling matters

                  remaining effective and in force, the same as if the Dismissal Order had not been

                  entered.

                                         # # # END OF ORDER # # #




Order Granting Debtor’ Request for Extension of Time to File Schedules, Etc. – Page 2
